 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9 STRIKE 3 HOLDINGS, LLC,                       Case No.: 2:20-cv-07656-TJH-SP
10                       Plaintiff,              ORDER ALLOWING ISSUANCE
                                                 OF SUBPOENA ON ISP AND FOR
11 vs.                                           ENTRY OF A PROTECTIVE
                                                 ORDER
12 JOHN DOE subscriber assigned IP
     address 23.241.14.133,
13
                         Defendant.
14

15

16

17
           THIS MATTER was opened to the Court by Lincoln D. Bandlow, Esq., on
18
     behalf of Plaintiff Strike 3 Holdings, LLC (“Plaintiff”), and by Steven Vondran,
19
     Esq., on behalf of Defendant John Doe subscriber assigned IP address
20
     23.241.14.133 (“Doe”), as a joint stipulation for the entry of a consent protective
21
     order pursuant to Fed. R. Civ. P. 26(c); and the parties agreeing that Plaintiff may
22
     issue a subpoena on the Internet service provider Cox Communications (“ISP”) to
23
     produce Doe’s true name and address associated with the account assigned IP
24
     address 23.241.14.133 pursuant to Fed. R. Civ. P. 26(d)(1); the Court having
25
     considered the parties’ written submissions in connection with the request
26
     pursuant to Federal Rule of Civil Procedure 78, and for good cause shown:
27
                                                1
28
                 [PROPOSED] ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP
                          AND FOR ENTRY OF A PROTECTIVE ORDER

                                                               Case No. 2:20-cv-07656-TJH-SP
 1         IT IS on this 21st day of October, 2020,
 2         1.      ORDERED that Plaintiff may serve the ISP with a Rule 45 subpoena
 3 commanding the ISP to provide Plaintiff with the true name and address of Doe to

 4 whom the ISP assigned an IP address as set forth on Exhibit A to the Complaint.

 5 Plaintiff shall attach to any such subpoena a copy of this Order;

 6         2.      IT IS FURTHER ORDERED that Plaintiff may also serve a Rule
 7 45 subpoena in the same manner as above on any service provider that is

 8 identified in response to a subpoena as a provider of Internet services to one of the

 9 Defendants;

10         3.      IT IS FURTHER ORDERED that if the ISP qualifies as a “cable
11 operator,” as defined by 47 U.S.C. § 522(5), which states:
                 the term “cable operator” means any person or group of
12         persons
13         (A) who provides cable service over a cable system and directly or
               through one or more affiliates owns a significant interest in such
14             cable system, or
           (B) who otherwise controls or is responsible for, through any
15             arrangement, the management and operation of such a cable
               system.
16

17 it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

18         A cable operator may disclose such [personal identifying]
19         information if the disclosure is . . . made pursuant to a court order
           authorizing such disclosure, if the subscriber is notified of such order
20         by the person to whom the order is directed.
21
     by sending a copy of this Order to Doe;
22
           4.      IT IS FURTHER ORDERED that the Clerk of the Court shall
23
     maintain the caption of this matter as “Strike 3 Holdings, LLC v. John Doe
24
     subscriber assigned IP address 23.241.14.133” through all stages of the
25
     proceeding;
26

27
                                               2
28
                   [PROPOSED] ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP
                            AND FOR ENTRY OF A PROTECTIVE ORDER

                                                             Case No. 2:20-cv-07656-TJH-SP
 1        5.     IT IS FURTHER ORDERED that Plaintiff shall not publicly
 2 disclose to any third party any information identifying the Defendant and/or any

 3 person associated with the defendant, tenants, guests, members of their household,

 4 including but not limited to disclosing or divulging any alleged social media or

 5 other evidence of any alleged BitTorrent activity, absent express permission by

 6 this Court;

 7        6.     IT IS FURTHER ORDERED that all documents identifying the
 8 Defendant and/or any person associated with the Defendant, including alleged

 9 social media and other evidence of alleged BitTorrent activity, shall only be filed

10 on the public docket in redacted form (ensuring that known personally identifiable

11 information is not disclosed), with unredacted versions filed under temporary seal;

12        7.     IT IS FURTHER ORDERED to the extent any party in this action
13 needs to file any pleadings or documents in this matter that contain Defendant’s

14 name or other identifying information, such pleadings or documents are to be filed

15 first on the public docket with such name or other identifying information

16 redacted and then an unredacted version of any such pleading or document is to be

17 filed under seal;

18        8.     IT IS FURTHER ORDERED that any information Plaintiff
19 receives from the ISP shall only be used for the purpose of protecting its rights as

20 set forth in the Complaint and any Amended Complaint.

21

22
                                    HON. SHERI PYM
23                                  MAGISTRATE JUDGE
24

25

26

27
                                             3
28
                 [PROPOSED] ORDER ALLOWING ISSUANCE OF SUBPOENA ON ISP
                          AND FOR ENTRY OF A PROTECTIVE ORDER

                                                            Case No. 2:20-cv-07656-TJH-SP
